TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00407-CR


In re Stephanie Larsen


John Wesley Horn, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 38777, HONORABLE GUILFORD L. JONES, III, JUDGE PRESIDING


O R D E R   O F   A T T A C H M E N T



	This is a contempt proceeding ancillary to John Wesley Horn's appeal.  The subject
of this proceeding is court reporter Stephanie Larsen and the trial court's responsibility to ensure that
the appellate record is timely filed.  See Tex. R. App. P. 35.3 (making trial and appellate courts
jointly responsible for ensuring appellate record is timely filed).  A show-cause hearing was set for
1:30 p.m. on April 9, 2012, to address whether Larsen should be held in contempt for her failure to
comply with this Court's order of January 24, 2012.  Larsen, having received and acknowledged
notice of today's show-cause hearing, failed to appear.  The Court, having considered the papers on
file and the history of this case, recesses the show-cause hearing and hereby orders that a writ of
attachment be issued for Stephanie Larsen and that she be bodily attached by the officer of the Court
and brought before this Court for a reconvened hearing instanter.  See id. (authorizing appellate court
to enter any order necessary to ensure timely filing of appellate record).
	It is ordered April 9, 2012.


  
					David Puryear, Justice

  
					Jeff Rose, Justice

   
					Melissa Goodwin, Justice
Before Justices Puryear, Rose and Goodwin
Do Not Publish